Appeal by the defendant from a judgment of the Supreme Court, Queens County (Harbater, J.), rendered August 14, 1990, convicting him of sexual abuse in the first degree (three counts) and endangering the welfare of a child, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his guilt was not proven beyond a reasonable doubt because the testimony of two of the People’s witnesses was incredible is without merit. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the finder of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Lawrence, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.